DETAILED ACTION
This is in response to communication filed on 12/22/2020.
Status of Claims
Claims 1 – 15 are pending, of which claims 1, 7, and 13 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,725,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 9, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, U.S. Patent Application 2015/0293785 (hereinafter referred to as Murphy) in view of Maruyama, U.S. Patent Application 2014/0215488 (hereinafter referred to as Maruyama).

Referring to claim 1, claim 1 recites a method that is covered in the corresponding limitations as that of the controller of claim 7.  Therefore, the rejection of claim 7 applies to claim 1 (see below). 

Note, claim 2 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 2.

Note, claim 3 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 3.

Note, claim 6 recites the corresponding limitations of claim 12.  Therefore, the rejection of claim 12 applies to claim 6.

Referring to claim 7, Murphy discloses “An instruction controller” (Fig. 9 thread manager 920) “comprising: an input for receiving an instruction in a scheduled task in an active state” (Fig. 9 and [0064] thread manager 920 receives instructions); “a scheduled task scheduler” (Fig. 9 thread scheduler 922); “an instruction decoder arranged to decode the received instruction” (Fig. 9 decoder 928.  See below for explanation of instruction controller comprising the decoder); “a memory element arranged to store a plurality of Arithmetic Logic Unit (ALU) work fullness counters” (Fig. 9 queues 916 and [0063] the accelerator includes queues 916 with read and write pointers.  “The pointers are counters.”  [0063] explains how to utilize these counters to determine when a queue is full); “and hardware logic arranged to check if an ALU targeted by the decoded instruction is full by checking a value of the ALU work fullness counter associated with the targeted ALU ([0058] processing accelerator 900 with at least one ALU 902 with input registers 904 and output registers 908.  [0060] up to 8 cores / ALUs.  Further, Fig. 9A and [0068] a number of ALUs.  Also, [0062] thread state registers 912 indicating that the thread is running or suspended and whether the thread is waiting for a queue to indicate 'not full.'  Further, [0063] update read and write pointers); “hardware logic arranged, in response to determining that the targeted ALU is full, to trigger the scheduler to de-activate the scheduled task” ([0065] the ALU, when a thread attempts to write to a full queue, it is suspended and will not be executed until the queue changes state.  See loop in Fig. 3 of 314, 316 (queue full, suspend thread) and then when queue not full go to 315, 317 and wake thread); “and hardware logic arranged, in response to detecting that an ALU has changed from being full to not being [0065] the ALU, when a thread attempts to write to a full queue, it is suspended and will not be executed until the queue changes state. See loop in Fig. 3 of 314, 316 (queue full, suspend thread) and then when queue not full go to 315, 317 and wake thread).
Murphy does not appear to explicitly disclose “an input for receiving an instruction in a scheduled task in an active state from a scheduled task scheduler.”
However, as learned from In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), a mere shifting of the position of parts is obvious if the shift would not have modified the operation of the device.  In this case, it is seen that Murphy’s scheduler 922 is part of the thread manager 920.  However, shifting Murphy’s scheduler to be external to the thread manager 920 and thus providing a scheduled instruction to the thread manager would not modify the operation of the device.
Similarly, Murphy does not teach the “instruction controller comprising” the instruction decoder.  However, shifting Murphy’s decoder 928 to be part of the thread manager 920 and would not modify the operation of the device.  The same flow from the program store 926 through the decoder 928 and on to the thread scheduler 922 would be accomplished.  It would have been obvious to one of ordinary skill to include the decoder 928 in the thread manager 920.
Murphy does not appear to explicitly disclose “trigger the scheduler to re-activate an oldest scheduled task.”
However, Maruyama discloses “trigger the scheduler to re-activate an oldest scheduled task” ([0055] oldest and Fig. 19 task selecting circuit 230, task switching circuit 210, load selecting circuit 112 working to send task data to CPU for execution).

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Murphy and Maruyama before him or her, to modify the teachings of Murphy to include the teachings of Maruyama so that an oldest scheduled waiting task is resumed/re-activated.
The motivation for doing so would have been to ensure that scheduling fairness is given to all tasks.
Therefore, it would have been obvious to combine Maruyama with Murphy to obtain the invention as specified in the instant claim.

	As per claim 8, Murphy discloses “the task that is reactivated” ([0065] the ALU, when a thread attempts to write to a full queue, it is suspended and will not be executed until the queue changes state. See loop in Fig. 3 of 314, 316 (queue full, suspend thread) and then when queue not full go to 315, 317 and wake thread).
Murphy does not appear to explicitly disclose “the task that is reactivated is the oldest scheduled task waiting for the ALU.”
However, Maruyama discloses “the task that is reactivated is the oldest scheduled task waiting for the ALU” ([0055] oldest and Fig. 19 task selecting circuit 230, task switching circuit 210, load selecting circuit 112 working to send task data to CPU for execution).
Murphy and Maruyama are analogous art because they are from the same field of endeavor, which is scheduling processing tasks.

The motivation for doing so would have been to ensure that scheduling fairness is given to all tasks.
Therefore, it would have been obvious to combine Maruyama with Murphy to obtain the invention as specified in the instant claim.

	As per claim 9, Murphy discloses “hardware logic arranged, in response to determining that the targeted ALU is not full, to send the decoded instruction to the targeted ALU for execution and update the ALU work fullness counter associated with the targeted ALU” ([0058] processing accelerator 900 with at least one ALU 902 with input registers 904 and output registers 908. [0060] up to 8 cores / ALUs. Further, Fig. 9A and [0068] a number of ALUs. Also, [0062] thread state registers 912 indicating that the thread is running or suspended and whether the thread is waiting for a queue to indicate 'not full.' Further, [0063] update read and write pointers).

	As per claim 12, Murphy discloses “hardware logic arranged, in response to detecting that an instruction has been removed from a queue in a particular ALU, to update the value of the ALU work fullness counter associated with the particular ALU” ([0062] thread state registers 912 indicating that the thread is running or suspended and whether the thread is waiting for a queue to indicate 'not full.' AND [0063] update read and write pointers). 

Referring to claim 13, claim 7 recites the corresponding limitations as that of claim 13.  Therefore, the rejection of claim 7 applies to claim 13. 
Further, Murphy discloses “A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an instruction controller” of claim 7 ([0097] computer readable media with instructions that, when executed by a processor, provide the functionality).
As above, Murphy and Maruyama are analogous art because they are from the same field of endeavor, which is scheduling processing tasks.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Murphy and Maruyama before him or her, to modify the teachings of Murphy to include the teachings of Maruyama so that an oldest scheduled waiting task is resumed/re-activated.
The motivation for doing so would have been to ensure that scheduling fairness is given to all tasks.
Therefore, it would have been obvious to combine Maruyama with Murphy to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 15.

Allowable Subject Matter
Claims 4, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues, on pages 2 – 3, that 
In contrast to the present invention, Murphy appears to describe a processing accelerator for executing a plurality of threads that determines which threads to execute depending on the status of a queue to be written to and read by at least one of the threads.

The Office action appears to equate either 'thread state registers 912' or 'queue status flags' to the recited "ALU work fullness counters;" however, neither of these elements in Murphy are the same as the ALU work
fullness counters, as disclosed and set forth in the claims of the present application.
As described in Murphy paragraph [0062], the "thread state registers 912 ... indicate the state of at least one ... thread. Each state register may hold the status of each thread, including whether the thread is running or suspended, and if the thread is suspended, what it is waiting for." It is therefore clear from Murphy that the thread state registers relate to the threads and not to any ALUs, and hence they cannot be properly equated to the ALU work fullness counters set forth in the claims. Furthermore, the
'status flags' for queues which are mentioned in paragraph [0064] of Murphy are clearly not the same as the ALU work fullness counters as they are not counters.

	The examiner disagrees.  As stated in the previous Office Action, Murphy discloses both thread state registers 912 and queues 916, along with pointers [0063].  As stated by Applicant, the thread state registers hold the status of each thread including what any suspended threads are waiting for.  Further, [0063] of Murphy explains how the accelerator includes queues 916 with read and write pointers.  “The pointers are counters.”  [0063] of Murphy then explains how to utilize these counters to determine when a queue is full.  Therefore, the examiner maintains that Murphy discloses counters that indicate work fullness for ALUs.

	Applicant argues, on pages 3 – 4, that Maruyama’s teachings cannot be applied to the threads of Murphy and that Maruyama is silent in relation to both targeted ALUs and ALU work fullness counters.
	The examiner disagrees.  As in the previous Office Action and the above rejections, Murphy teaches ALU fullness counters and Maruyama discloses selection means that selects the oldest task to run.  As previously stated, a mechanism for selecting the oldest task would ensure scheduling fairness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184